DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment to Claims 1-20, filed 06/03/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 6 of 7 through Page 7 of 7, filed 06/03/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 USC § 112 of Claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 1, though Park (US 2020/0200994 A1) disclose  “a driving system for driving a plurality of optical elements to move, comprising: a first module (1210, Figure 2), having a first terminal (1411, Figure 2) electrically connected to an external circuit (1410, Figure 2), wherein the first terminal is located on a first side of the first module (see Figure 2); a second module (2110, Figure 2), having a second terminal (2411, Figure 2) electrically connected to the external circuit (see Figure 2), wherein the second terminal is located on a second side of the second module (see Figure 2 where 2411 is on the same side 2110);” Park fails to teach or suggest the aforementioned combination further comprising “and a third module, having a third terminal electrically connected to the external circuit, wherein the third terminal is located on a third side of the third module; wherein the first, second and third modules are arranged side by side for holding the optical elements, and at least two of the first, second and third terminals are located on the same side of the driving system.”
With respect to claims 2-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        June 07, 2022   

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872